DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-9, 12-19, 23-28, 32-38, 40, 47, 49-50, 56, 89-98, 100 are currently pending.
Priority:  This application has PRO 62/024,590 (07/15/2014).
Election/Restrictions
Applicant previously elected without traverse Group I, claims 1-9, 12-17, and 56, in the reply filed on 10/24/2017.  
Applicant also elected the species of X=3; n=4; and sequencing adapter (claim 12).  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claims 3, 13-19, 23-28, 32-38, 40, 47, 49, 50, 56, , 64, 65, 71, 73, 80, 81, 87, 89 and 90 are withdrawn. 
Claims 1, 2, 4-9, 12, and 91-98, 100 of the instant application are under examination.
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Interpretation
The Examiner is interpreting the claims consistent with MPEP 2111 and the Broadest Reasonable Interpretation.  The claim is to a product and the “for synthesizing a sequencing library” language is interpreted as an intended use because it does not modify the structure of the product – see MPEP 2111.02.  The language of “consisting of single-stranded (ss) comprises from the 5’ to 3’ direction a 1st sequence region and a 2nd sequence region …” which is open-ended.  The Examiner is interpreting this combined language as limiting the claimed product to only ss oligonucleotides comprising open-ended sequences. The same language is found in independent claim 91 and is interpreted the same therein.
Applicant amended the claims to include the language of “wherein the barcode sequences of the plurality of ss oligonucleotides are synthesized from a mixture of different Xmers with defined sequences” which is being interpreted as a product by process limitation as per MPEP 2113, where product is limited with respect to the structure implied by the process steps.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 12, 91-97, and 100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayushin et al. (Nucleic Acids Research, 1996, Vol. 24, No. 19, pages 3748–3755).
Regarding claim 1, Kayushin teaches (p. 3755):

    PNG
    media_image1.png
    343
    784
    media_image1.png
    Greyscale

where Tri = { AAA, GAA, AAC, GAC, ACT, GCT, ATC, GGT, ATG, GTT, CAG, TAC, 
CAT, TCT, CCG, TGC, CGT, TGG, CTG, TTC }
where (Tri)8 corresponds to the first sequence region of the instant claims with (Xmer)n as (3-mer)8 having 20^8 different sequence regions
and TGG-GGC-AAA-GGG-3’ as the second sequence region.
Regarding claim 2, the oligo “(ii)” has (Tnn)4 which corresponds to the claim’s n=4.
Regarding claims 4 and 5, Tri corresponds to a mixture of 20 Xmers.
Regarding claim 6, the sequence 5’ to (Tri)8 corresponds to the 3rd sequence region that comprises a defined sequence of 3-8 nucleotides, is 5’ to the 2nd sequence region and is the same among the oligos.  Regarding claim 7, depending from claim 6, the sequence 5’ to (Tri)8 is also 5’ to the 1st sequence region.  
Regarding claim 8, depending from claim 6, the sequence ACC-ACG-GTC-3’ corresponds to the 4th sequence region.
Regarding claim 12, the sequence 3’ to (Tri)8 corresponds to the target sequence which is at least 10 nucleotides long of one strand of an at least partially double-stranded sequencing adaptor.

Regarding claim 92, the oligo “(ii)” has (Tnn)4 which corresponds to the claim’s n=4.
Regarding claims 93 and 94, Tri corresponds to a mixture of 20 Xmers.
Regarding claim 95, the sequence 5’ to (Tri)8 corresponds to the 3rd sequence region that comprises a defined sequence of 3-8 nucleotides, is 5’ to the 2nd sequence region and is the same among the oligos.  Regarding claim 96, the sequence 5’ to (Tri)8 is also 5’ to the 1st sequence region.  
Regarding claim 97, the sequence ACC-ACG-GTC-3’ corresponds to the 4th sequence region.
Regarding claim 100, the sequence 3’ to (Tri)8 corresponds to the target sequence which is at least 10 nucleotides long of one strand of an at least partially double-stranded sequencing adaptor.
Response
Applicant argues that the Xmers of Kayushin do not have 2 or more nucleotide differences from each other and thus does not anticipate.   Applicant’s argument appears to derive from the claim language 
“a barcode sequence consisting of (Xmer)n, wherein Xmer is 3-mer, 4-mer, 5-mer, or 6-mer, and n is an integer from 2 to 8, wherein the barcode sequences of the plurality of ss oligonucleotides are synthesized from a mixture of different Xmers with defined sequences, and the different Xmers have 2 or more nucleotide differences from each other”

however, as detailed previously above and in the prior office action, giving this product-by-process language regarding the synthesis of “the barcode sequences” its broadest reasonable interpretation does not exclude barcode sequences synthesized from a mixture of Xmers having 2 or more nucleotide differences as well as other oligonucleotides as taught by Kayushin.  For example, Kayusin’s Tri mixture includes the set: {AAC, ACT, ATG, CAG, CGT, GAA, GTT, 
	Applicant’s argument is not persuasive and the rejection is maintained.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 12, and 91-98, 100 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (WO2013142389) in view of Kayushin et al. (Nucleic Acids Research, 1996, Vol. 24, No. 19, pages 3748–3755). 
Claims 1-2, 4-8, 12, 91-97, and 100 are anticipated by Kayushin as detailed supra and incorporated herein.  One of ordinary skill in the art following the teaching of Schmitt regarding producing SMI tag nucleotides ([0027]) would reasonably consider utilizing known synthetic 
Regarding claims 9 and 98, with the limitation of wherein the 5’ terminus of the ss oligonucleotide is phosphorylated, one of ordinary skill in the art following Schmitt and wanting to incorporate oligonucleotide libraries would phosphorylate the 5’ terminus to allow for ligation (Schmitt [0027]: “This may be accomplished through enzymatic ligation or any other method known in the art.”) as is well-known and routine in the art.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in the combination and arrive at the claimed invention.  The claims are rejected as prima facie obvious.
Response
Applicant argues that the cited art does not teach Xmers that have 2 or more nucleotide differences from each other.   As detailed previously above and in the prior office action, giving this product-by-process language regarding the synthesis of “the barcode sequences” its broadest reasonable interpretation does not exclude barcode sequences synthesized from a mixture of Xmers having 2 or more nucleotide differences as well as other oligonucleotides as taught by Kayushin.  One of ordinary skill in the art following the teaching of Schmitt producing SMI tag nucleotides ([0027]) would reasonably consider utilizing known synthetic techniques of generating oligonucleotide libraries such as taught by Kayushin and arrive at the claimed invention.  For example, Kayusin’s Tri mixture includes the set: {AAC, ACT, ATG, CAG, CGT, GAA, GTT, TGC} which corresponds to the same set as in the specification (p. 55, Example 1) and would produce the identical barcode sequence consisting of (Xmer)n as required by the claim.  	Applicant’s argument is not persuasive and the rejection is maintained.
NEW CLAIM REJECTION NECESSITATED BY AMENDMENT
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 12, and 91-98, 100 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (US 5846719). 
Brenner teaches oligonucleotide tags, “such oligonucleotides each consist of a plurality of subunits 3 to 9 nucleotides in length. A Subunit of a minimally cross-hybridizing set forms a duplex or triplex having two or more mismatches with the complement of any other Subunit of the same set” (Abstract) which are single stranded (col 3:66-67; col 12:13: “Most preferably, oligonucleotide tags are single stranded”) corresponding to instant claim 1’s plurality of single-stranded oligonucleotides.  Regarding instant claim 1’s 1st sequence region, Brenner teaches the tags are comprised of subunit monomers of length 3 to 6 nucleotides to form tags of length 12 to 60 nucleotides (col 10 Tables II and III; col 12 Table IV; Fig. 3: “206”).  Brenner describes “ligation probes comprise an oligonucleotide tag (206), a first sequence (208) complementary to a target sequence” (col 33:37-39) and in part of Fig. 3:

    PNG
    media_image2.png
    399
    192
    media_image2.png
    Greyscale

where Brenner’s “first sequence” correspond to instant claim 1’s second sequence which is complementary to a target sequence.  Regarding claim 1’s language of “at least 100 different 1st sequence regions”, Brenner teaches “Preferably, repertoires of Single Stranded oligonucleotide tags of the invention contain at least 100 members” (col 12:16-17).
Although Brenner teaches claim 1’s second sequence and such as a “sequence … complementary to a target sequence” (col 33:37-39), Brenner does not specifically teach that the sequence is “at least 10 nucleotides in length”.   However, Brenner does teach “target polynucleotides having a length in the range of a few hundred basepairs” (col 3:10-11) and
“one of ordinary skill could construct similar sets of probes that could have many variations, such as having protruding strands of different lengths” (col 25:17-20).  One of ordinary skill in the art would reasonably consider a incorporating a sequence complementary to a target sequence of various lengths to select a desirable target sequence including those that are at least 10 nucleotides, particularly considering the length of the target polynucleotides discussed, and arrive at the claimed invention.
	Regarding instant claim 2, Brenner teaches 4-mer subunits (i.e. Table III).  Regarding instant claim 5, Brenner teaches various length X-mer subunits (i.e. Table I) such that one of 
	Regarding claim 91, which was amended to Xmer is 4-mer or 5-mer, Brenner teaches 4-mer subunits (i.e. Table III).  Regarding claim 92-94, Brenner teaches 4-mer subunits (i.e. Table III) and would consider a set or subset thereof to incorporate into a tag having 5, 7 or 8 different subunits in order to optimize the synthesis of the tag to correspond to a specific target.  
	Regarding claims 95-97, one of ordinary skill in the art would also consider varying the target sequence region to include additional complementary sequence including a sequence that is 3 to 8 nucleotides in length and arrive at the claimed invention.  Regarding claim 98, Brenner teaches that the 5’ ends are phosphorylated (col 33:47-48).  Regarding claim 100, Brenner teaches double stranded adaptors (i.e. cols 22-23) which one of ordinary skill in the art would consider incorporating and arrive at the claimed invention.  Thus, the claims are rejected as prima facie obvious.
Conclusion
The claims are not in condition for allowance.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639